Registration No. 333-164081 As Filed With the Securities and Exchange Commission on July 18, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 12 13 to FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VIBE VENTURES INC. Nevada (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) 98-0578438 (I.R.S. Employer Identification Number) c/o Hong Mei Ma Room 1707, 17th Floor, CTS Center 219 Zhong Shan Wu Road Guangzhou, PR China 510030 Phone: 86-13-8088-21282 Fax: 949-272-0088 Vibe Ventures Inc. Room 1707, 17th Floor, CTS Center 219 Zhong Shan Wu Road Guangzhou, PR China 510030 Phone: 86-13-8088-21282 Fax: 949-272-0088 If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ? Accelerated Filer ? Non-accelerated filer ? Smaller reporting company (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price per Security (2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee (3) Common Stock (1) 2,000,000 $0.01 $20,000 $111.60 (1) The company may not sell all of the shares, in fact it may not sell any of the shares. For example, if only 60% of the shares are sold, there will be 1,200,000 shares sold and the gross proceeds to the Company will be $12,000. (2) The offering price has been arbitrarily determined by the Company and bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. (3) Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(e) of the Securities Act of 1933 The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. PROSPECTUS THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.
